Title: From George Washington to Colonel Lewis Duboys, 9 August 1776
From: Washington, George
To: Duboys, Lewis



Sir
Head-Quarters N. York Augt 9th 1776

Your Letter of the 5th by your Br[other] is Received[.] by him I forward you 800 Dollars, would have you order your Regt to March for this place as fast as an Officers party are enlisted, You will make a return to Me immediately of the number of Men already embodied, and Continue to make your returns by which you may call for Money as wanted, I conceive that taking Men from the 4 or 5 Months Militia will not answer our present Necessity as it will not add to the number in Service, but of the

Militia which is only ordered in for a few days or Weeks you have an undoubted right to take such as have a mind to enlist wt. You, Previous to your Mens arriveing in this City you will order a field Officer here to take Charge of them as they come in. I am Sir Yr &c.

G.W.

